ICJ_130_PedraBranca_MYS_SGP_2003-09-01_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

ANNÉE 2003
2003
1° septembre
Rôle général
n° 130
1° septembre 2003

AFFAIRE RELATIVE À LA SOUVERAINETÉ SUR
PEDRA BRANCA/PULAU BATU PUTEH,
MIDDLE ROCKS ET SOUTH LEDGE

(MALAISIE/SINGAPOUR)

ORDONNANCE

Le président de la Cour internationale de Justice,
Vu les articles 40 et 48 du Statut de la Cour et les articles 39, 40, 44 et 46 de son Règlement;

Considérant que, par une lettre conjointe en date du 24 juillet 2003, déposée au Greffe de la
Cour le même jour, le ministre des affaires étrangères de la Malaisie et le ministre des affaires
étrangères de la République de Singapour ont notifié au greffier un compromis entre les deux Etats,
signé à Putrajaya le 6 février 2003 et entré en vigueur le 9 mai 2003, date de l’échange des
instruments de ratification;

Considérant qu’aux termes dudit compromis les Parties prient la Cour de «déterminer si la
souveraineté sur a) Pedra Branca/Pulau Batu Puteh; b) Middle Rocks; et c) South Ledge appartient
à la Malaisie ou à la République de Singapour»;

Considérant que, conformément aux dispositions du paragraphe 3 de l’article 40 du
Règlement, le Gouvernement de la Malaisie et le Gouvernement de Singapour ont fait connaître à
la Cour qu’ils avaient nommé comme agents aux fins de l’affaire S. Exc. M. Tan Sri Ahmad Fuzi
Haji Abdul Razak et S. Exc. M. Tommy Koh, respectivement; et que la Malaisie et Singapour ont
en outre indiqué qu’elles avaient nommé comme coagents $S. Exc. Mme Dato’ Noor Farida Ariffin
et S. Exc. M. A. Selverajah, respectivement;
-2-

Considérant qu’au paragraphe 2 de l’article 4 du compromis les Parties sont convenues que,
sans préjuger en rien de la charge de la preuve, les piéces de la procédure écrite comprendraient :

«a) un mémoire présenté par chacune des Parties au plus tard huit mois aprés la date
de la notification du présent compromis au Greffe de la Cour;

b) un contre-mémoire présenté par chacune des Parties au plus tard dix mois après la
date à laquelle chacune aura reçu la copie certifiée conforme du mémoire de
l’autre Partie;

c) une réplique présentée par chacune des Parties au plus tard dix mois après la date
à laquelle chacune aura reçu la copie certifiée conforme du contremémoire de
l’autre Partie; et

d) une duplique, si les Parties en décident ainsi d’un commun accord ou si la Cour
décide d’office ou à la demande de l’une des Parties que cette pièce de procédure

est nécessaire et qu’elle en autorise ou en prescrit la présentation»,

Fixe comme suit la date d’expiration des délais pour le dépôt des premières pièces de la
procédure écrite en l’espèce :

Pour le dépôt d’un mémoire par chacune des Parties, le 25 mars 2004;
Pour le dépôt d’un contre-mémoire par chacune des Parties, le 25 janvier 2005;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la Paix, à La Haye, le
premier septembre deux mille trois, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la Malaisie et au
Gouvernement de la République de Singapour.

Le président,
(Signé) SHI Jiuyong.

Le greffier,
(Signé) Philippe COUVREUR.
